Citation Nr: 0528358	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-29 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, with sacroiliac strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from June 1958 to May 1962 
and from September 1985 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.  He perfected a timely appeal to that 
decision.  

On September 14, 2005, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge sitting at the San Diego, California RO.  A transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  Degenerative disc disease of the lumbar spine, with 
sacroiliac strain, was first manifested during the veteran's 
peacetime service.  


CONCLUSION OF LAW

Lumbar degenerative disc disease with sacroiliac strain was 
incurred in peacetime service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's claim for service 
connection for degenerative disc disease of the lumbar spine, 
with sacroiliac strain, there is no need to discuss VA's 
compliance with the VCAA.  

II.  Factual background.

The service medical records show that the veteran was seen in 
April 1989, with complaints of low back pain.  Examination 
revealed tenderness over the lumbosacral vertebra.  The 
assessment was acute lumbosacral strain.  The veteran was 
referred to a hospital and, in May 1989, he complained of 
pain of one month's duration; he was diagnosed with 
lumbosacral strain.  In August 1989, the veteran was placed 
on a temporary physical profile; he was limited from lifting, 
carrying, or bending.  In October 1991, the veteran was seen 
for evaluation following a motor vehicle accident; at that 
time, he complained of low back pain.  Following active duty, 
in January 1993, he complained of low back pain.  

The veteran was afforded a VA compensation examination in May 
2003, at which time he indicated that his back problems 
started while in physical training in 1987.  The veteran 
noted that his back improved; but, he had about three to four 
flare-ups while in service.  The veteran reported 
experiencing spasm-like pain in the lower back; he stated 
that bending usually exacerbates the pain.  The veteran 
denied any trauma to the back.  The examiner noted that x-ray 
of the lumbar spine, performed in May 2003, revealed normal 
vertebral bodies, and the disc spaces were well maintained.  
The sacroiliac joints were unremarkable.  The pertinent 
diagnosis was sacroiliac strain, both sides; and lumbago, not 
otherwise specified.  The examiner stated that, clinically, 
the veteran had findings consistent with sacroiliac strain; 
and, he stated that this problem seemed to be more of an 
intermittent problem than a continuous problem ruling out any 
significant disc prolapse or any other intraspinal pathology.  
The examiner also noted that it appeared that the veteran's 
back problem was related to poor lifting techniques or more 
of mechanical reasons and he seemed to have flare-ups of the 
strain from time to time.  The examiner concluded that, even 
with his limited findings on clinical examination, he did not 
feel that the veteran's condition was "service-related."  

In an addendum, dated in August 2003, the examiner noted that 
a magnetic resonance imaging (MRI) of the lumbar spine, done 
on August 20, 2003, revealed findings which he interpreted as 
degenerative disc disease at L4 through S1 without evidence 
of disc herniation or neural foraminal stenosis.  The 
examiner stated that, after reviewing the MRI of the lumbar 
spine, he was amending his diagnosis for degenerative disc 
disease, L4-S1, associated with sacroiliac strain, but his 
opinion remained the same.  

At his personal hearing in September 2005, the veteran 
testified that he suffered a low back injury while doing PT 
at the armory.  He indicated that he continued to have 
problems with his back going out 3 to 4 times a month.  The 
veteran related that his injury occurred while he was on 
active duty with the National Guard.  At that time, he was 
treated with bed rest and muscle relaxers; he was also placed 
on limited duty.  The veteran indicated that he sought 
treatment for his back on several occasions after the initial 
injury; however, the doctors got tired of treating him for 
back pain.  The veteran testified that the back continued to 
bother him; he just grinned and bore the pain.  


III.  Legal analysis.

The veteran essentially contends that he is entitled to 
service connection for his current low back disorder, which 
developed while on active duty.  

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303(a) (2005).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The record reflects that the veteran had wartime and 
peacetime service.  As noted above, the service medical 
records clearly indicate that the veteran was seen on several 
occasions for complaints of back pain, and lumbo-sacral 
strain was diagnosed.  

Following the May 2003 VA examination for compensation 
purposes, the examiner commented that he did not think the 
lumbago and sacroiliac strain were service connected.  
However, the examiner entered conflicting statements.  The 
examiner noted that the condition was an intermittent rather 
than continuous problem, but added that the veteran tended to 
have flare-ups of the strain from time to time.  The examiner 
also felt that there has been a persistent problem throughout 
the veteran's life.  Thereafter, in August 2003, the examiner 
amended his diagnosis to be degenerative disc disease 
associated with sacroiliac strain.  

A review of the evidentiary records clearly reflects internal 
inconsistencies.  The revised diagnosis establishes that the 
veteran does not have a "pain alone" type diagnosis.  
Rather there is disc disease associated with sacroiliac 
strain.  Furthermore, there is no doubt that the current low 
back condition is chronic.  Even prior to the revised 
diagnosis, the examiner described flare-ups, rather than the 
presence of multiple acute and transitory incidents unrelated 
to each other.  The examiner also noted a persistent problem, 
rather than a resolved problem.  Although the examiner stated 
that the veteran's back disorder was not service-connected, 
it appears that his opinion is based on the fact that it was 
due to poor lifting mechanics.  In the absence of a finding 
of willful misconduct, there is a presumption that a disease 
or injury was incurred in line of duty.  38 U.S.C.A. § 105 
(West 2002 & Supp. 2005).  Lastly, the veteran has presented 
credible evidence of continuity.  

Accordingly, given credible evidence of in-service complaints 
of back pain with strain being diagnosed, continued 
complaints, and a diagnosed current disability, the Board 
finds that the competent evidence of record shows that the 
currently diagnosed degenerative disc disease of the lumbar 
spine, with sacroiliac strain, had its onset in service.  In 
light of the foregoing, the Board finds that the cause of the 
sacroiliac strain is not relevant and that the current 
diagnosis cannot be dissociated from the in-service 
manifestations, even if the strain/disc disease is due to 
poor lifting techniques.  As such, service connection for the 
veteran's low back disorder, currently diagnosed as 
degenerative disc disease, with sacroiliac strain, is 
warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303; See 
Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, with sacroiliac strain, is 
granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


